     5:03-cr-00402-MBS          Date Filed 09/14/20       Entry Number 544         Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America            )
                                    ) Cr. No. 5:03-402
      vs.                           )
                                    )
Donald Lee Hanton,                  )       ORDER AND OPINION
                                    )
                   Defendant.       )
____________________________________)

       On December 3, 2004, Defendant Donald Hanton pleaded guilty to conspiracy to possess

with intent to distribute and to distribute 5 kilograms or more of cocaine and 50 grams or more of

cocaine base, in violation of 21 U.S.C. § 846 (Count 1); and conspiracy to conduct and attempt to

conduct financial transactions that involved the proceeds of specified unlawful activity, in violation

of 18 U.S.C. §§ 1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 1957 and 2 (Count 3). Under 21 U.S.C. §

841(b)(1)(A) as then in effect, Defendant was subject to a mandatory term of life imprisonment for

both the cocaine and cocaine base offenses based upon an Information filed pursuant to 21 U.S.C.

§ 851 seeking an enhanced sentence based on two prior felony drug offenses.

       A presentence report was prepared that attributed to Defendant 23 kilograms of cocaine and

4.5 kilograms of cocaine base, for a marijuana equivalent of 94,600 kilograms. Defendant’s criminal

history included three prior felony controlled substance offenses that served as predicate convictions

for career offender purposes pursuant to U.S.S.G. § 4B1.1. Defendant’s criminal history points

equaled 16, to establish a criminal history category of IV. However, because Defendant was deemed

to be a career offender, his criminal history category was VI. Defendant’s base offense level was 38.

He received a two-point increase for possession of a firearm, for a total adjusted offense level of 40.

Defendant received a three-level reduction for acceptance of responsibility, for a total offense level

of 37. Absent the mandatory minimum life sentence, Defendant’s guidelines range was 360 months
      5:03-cr-00402-MBS           Date Filed 09/14/20     Entry Number 544       Page 2 of 7




to life.

           Pursuant to the plea agreement, the government withdrew one prior felony drug offense at

sentencing, which reduced the mandatory minimum statutory sentence from life imprisonment to 240

months imprisonment. At the sentencing proceeding, the court granted a variance pursuant to 18

U.S.C. § 3553(a) that reduced Defendant’s guidelines sentence to 240 months. On August 26, 2005,

Defendant was sentenced to custody for 240 months as to Count 1 and 240 months as to Count 3,

to run concurrently, to be followed by a term of supervised release for 10 years as to Count 1 and 3

years as to Count 3, to run concurrently. Judgment was entered on September 6, 2005. Defendant’s

current projected release date from the Bureau of Prisons is November 18, 2022.

           The First Step Act of 2018 made retroactive changes to certain offenses promulgated under

the Fair Sentencing Act. Under the current statutory scheme, § 841(b)(1)(A) requires at least 280

grams of cocaine base, rather than 50 grams, to trigger the penalties to which Defendant was

subjected. Pursuant to § 841(b)(1)(B), a person with one prior “serious drug felony” is subject to

a sentence of not less than 10 years and not more than life, to be followed by a term of supervised

release of not less than 8 years.

           On September 23, 2019, Defendant filed a motion to reduce sentence pursuant to the First

Step Act because the penalty for 50 grams of cocaine base has been reduced. On February 4, 2020,

the court denied Defendant’s motion on the grounds that the statutory penalty for distribution of 5

kilograms or more of powder cocaine has not changed. On April 8, 2020, the Court of Appeals for

the Fourth Circuit remanded the within action for further proceedings in light of United States v.

Gravatt, 953 F.3d 258 (4th Cir. 2020). Defendant, through counsel, filed a supplemental motion for

reduction of sentence on May 1, 2020, to which the government filed a response in opposition on


                                                   2
     5:03-cr-00402-MBS         Date Filed 09/14/20      Entry Number 544         Page 3 of 7




June 10, 2020. Defendant seeks a full review on the merits. In response, the government argues that

the changes to § 841(b)(1)(B) made retroactive by the First Step Act do not change Defendant’s

statutory range because Defendant admitted to being involved in a conspiracy to possess with intent

to distribute and to distribute five kilograms or more of cocaine, which portion of the sentence for

Count 1 is not affected by the First Step Act.

       A sentence reduction report prepared by the United States Probation Office provides that,

utilizing the current calculations pursuant to Amendment 750, Defendant’s drug amounts yield a

marijuana equivalent of 20,669.5 kilograms. Defendant’s career offender total offense level is 34

and his criminal history category is VI, for a guidelines range of 262 to 327 months incarceration.

                                          DISCUSSION

A.     Statutory Mandatory Minimum Sentence

        As an initial matter, the court must determine whether the statutory mandatory minimum

sentence of 240 months to life for cocaine found in 21 U.S.C. § 841(b)(1)(A) overrides the lower

statutory mandatory minimum sentence of 10 years to life for cocaine base established in §

841(b)(1)(B). See United States v. Gravatt, 953 F.3d 258, 264 n.5 (4th Cir. 2020) (“Of course,

statutory mandatory minimum terms remain in effect for certain drug offenses. Even if a defendant’s

sentence involves a covered offense, the district court’s review of a defendant’s First Step Act

motion cannot avoid those statutory requirements.”).

       In this case, the plea agreement, presentence report, sentencing transcript, and statement of

reasons do not distinguish between the powder cocaine or the cocaine base as the ground for

determining the statutory penalty under § 841(a)(1)(A). Thus, the record creates an ambiguity as to

whether Defendant’s sentence was driven by the cocaine or cocaine base portions, or both, of the


                                                 3
     5:03-cr-00402-MBS          Date Filed 09/14/20        Entry Number 544         Page 4 of 7




conspiracy charge. Where there is ambiguity as to which penalty applies to a defendant, the rule of

lenity requires the court to impose the less strict of the two penalties. See Kasten v. Saint-Gobain

Performance Plastics Corp., 563 U.S. 1, 16 (2011) (holding that when there is ambiguity in

interpreting the statutory penalty the rule of lenity applies and leads courts to impose “a more lenient

interpretation of a criminal statute”); see also United States v. Rodriquez, 553 U.S. 377, 405–06

(2008) (Souter, J., dissenting) (“The rule [of lenity] is grounded in ‘the instinctive distaste against

men languishing in prison unless the lawmaker has clearly said they should,’ and . . . means that the

Court will not interpret a federal criminal statute so as to increase the penalty that it places on an

individual when such an interpretation can be based on no more than a guess. . . .” )(citation

omitted)).

        Other district courts in the Fourth Circuit have recognized that the rule of lenity applies in

First Step Act motions when there is ambiguity as to what was the underlying basis for the sentence

imposed, and granted relief based on the penalty from the cocaine base charge of multi-object

conspiracy. See United States v. Jones, Criminal No. JKB-96-00399, 2020 WL 886694, at *2 (D.

Md. Feb. 24, 2020) (applying the rule of lenity as to a conviction for conspiracy to distribute cocaine

base and heroin, and assuming that the defendant was convicted only of conspiracy to distribute

crack cocaine); United States v. Carrie, Cr. No. 3:09-930-04 (CMC), 2019 WL 3493832, at *3

(D.S.C. Aug. 1, 2019) (applying the rule of lenity to conviction for conspiracy to possess with intent

to distribute 5 kilograms or more of cocaine and 50 grams or more of cocaine base and finding that,

had the Fair Sentencing Act been in effect at the time of sentencing, the defendant would have

admitted guilt only to conspiracy to possess with intent to distribute 50 grams or more of cocaine

base); United States v. Barber, Cr. No. 0:09-207-04 (CMC), 2019 WL 2526443, at *2 (D.S.C. June


                                                   4
     5:03-cr-00402-MBS          Date Filed 09/14/20      Entry Number 544        Page 5 of 7




19, 2019) (same). The court finds these decisions to be persuasive. Therefore, the court applies the

rule of lenity and finds that Defendant’s original sentence was based upon the statutory mandatory

minimum sentence for the cocaine base charge of Count 1. Defendant’s mandatory sentence under

§ 841(b)(1)(B) is 10 years to life.

B.     Sentencing Guidelines Calculations

       As noted above, Defendant’s reduced Guidelines sentence is 262 to 327 months based upon

Defendant’s career offender status. In United States v. Wirsing, 943 F.3d 175, 184 (4th Cir. 2019),

the Fourth Circuit found that the First Step Act provides explicit permission for a court to modify

a sentence. Further, in United States v. Chambers, 956 F.3d 667, 674 (4th Cir. 2020), the Fourth

Circuit held that the sentencing factors articulated in 18 U.S.C. § 3553(a) apply in First Step Act

cases. The Fourth Circuit further determined that a court may vary from the Sentencing Guidelines

and may consider the defendant’s post-sentencing conduct in modifying a defendant’s sentence. Id.

       In this case, Defendant has submitted a Summary Reentry Plan - Progress Report that

indicates Defendant completed his GED and has taken numerous education courses, including the

completion of a commercial driver’s license program. Defendant has one institutional infraction on

May 20, 2013 for being absent from assignment for which he lost commissary privileges for thirty

days. Defendant is not considered to be a management concern. ECF No. 535-2. Defendant notes

that he is the only defendant who remains incarcerated among his co-defendants, based on the

disparity among their sentences. Defendant states that his current sentence is 140 months higher than

his co-defendants, even though he was not the lead defendant in the indictment.

                                          CONCLUSION

       As to Count 1, the court has considered the § 3553(a) factors with respect to Defendant’s


                                                 5
     5:03-cr-00402-MBS          Date Filed 09/14/20      Entry Number 544         Page 6 of 7




post-sentencing conduct, especially the history and characteristics of Defendant and the need for the

sentence to reflect the seriousness of the offense and provide just punishment for the offense. The

court notes the need to avoid unwarranted sentencing disparities, as the court considered in varying

at the sentencing proceeding from the guidelines range of 360 months to the statutory minimum

sentence of 240 months. The court also has determined that Defendant is entitled to a reduction on

Count 3 under the sentencing package doctrine. See United States v. Hill, Criminal No. JKB-96-

00399, 2020 WL 891009, *4 (D. Md. Feb. 24, 2020) (“Under the sentencing package doctrine, when

a district court reconsiders a sentence for one count, it can reconsider sentences for other

counts.”)(citing United States v. Ventura, 864 F.3d 301, 309 (4th Cir. 2017)). The court finds that

Defendant’s sentence should be modified as follows: Defendant is hereby committed to the custody

of the United States Bureau of Prisons to be imprisoned for a total term of time served as to Count

1 and Count 3, to be followed by a term of supervised release for 8 years as to Count 1 and 3 years

as to Count 3, to be served concurrently. All other provisions of the judgment entered September

6, 2005 remain in effect.

               This order is stayed for up to fourteen days, for the verification of Defendant’s

residence and/or establishment of a release plan, to make appropriate travel arrangements, and to

ensure Defendant’s safe release. Defendant shall be released as soon as a residence is verified, a

release plan is established, appropriate travel arrangements are made, and it is safe for Defendant to

travel. There shall be no delay in ensuring travel arrangements are made. If more than fourteen days

are needed to make appropriate travel arrangements and ensure Defendant's safe release, the parties

shall immediately notify the court and show cause why the stay should be extended. Due to the

COVID-19 pandemic, Defendant shall be tested for COVID-19 prior to his release and, provided he


                                                  6
     5:03-cr-00402-MBS         Date Filed 09/14/20      Entry Number 544        Page 7 of 7




does not test positive, shall not spend 14 days in quarantine in BOP custody, but shall be released

and instead spend 14 days in quarantine in the place he will reside.

       IT IS SO ORDERED.


                                             /s/ Margaret B. Seymour
                                             Senior United States District Judge

Columbia, South Carolina

September 10, 2020




                                                 7
